Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered April 24, 1995, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant contends that his plea of guilty should be vacated because the court did not adequately advise him of the rights he would be waiving or of the existence of potential defenses. Since the defendant failed to raise these grounds in his pro se motion to withdraw his plea they are unpreserved for appellate review (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Carrisquello, 106 AD2d 513). In addition, upon reviewing the grounds that were raised in the defendant’s pro se motion to withdraw his plea, we conclude that the Supreme Court did not improvidently exercise its discretion in denying the motion (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.